NOT FOR PUBLICATION WITHOUT THE
                APPROVAL OF THE APPELLATE DIVISION

                                   SUPERIOR COURT OF NEW JERSEY
                                   APPELLATE DIVISION
                                   DOCKET NO. A-1073-14T3
                                               A-3040-14T1
                                               A-3107-14T1


JENNIFER LAMBERT and
GARY LAMBERT,
                                      APPROVED FOR PUBLICATION
      Plaintiffs-Respondents,
                                          August 24, 2016

v.                                       APPELLATE DIVISION

TRAVELERS INDEMNITY COMPANY OF
AMERICA,

     Defendant-Appellant.
_______________________________

PAUL REED,

      Plaintiff-Respondent,

v.

QUAL-LYNX and TOWNSHIP OF
MARLBORO,

      Defendants,

and

MONMOUTH MUNICIPAL JOINT
INSURANCE FUND,1

     Defendant-Appellant.
_______________________________


1
  This party was incorrectly designated as "Monmouth County Joint
Insurance Fund" in both the Reed and Agar complaints.
WILLIAM AGAR,

      Plaintiff-Respondent,

v.

QUAL-LYNX and TOWNSHIP OF
HAZLET,

      Defendants,

and

MONMOUTH MUNICIPAL JOINT
INSURANCE FUND,

     Defendant-Appellant.
_______________________________

          Argued June 2, 2016 - Decided August 24, 2016

          Before Judges Koblitz, Kennedy and Gilson.

          On appeal from Superior Court of New Jersey,
          Law Division, Monmouth County, Docket Nos.
          L-2702-14, L-4610-14, and L-4911-14.

          Jeffrey W. Mazzola argued the cause for
          appellant Travelers Indemnity Company of
          America (Law Offices of William E. Staehle,
          attorneys; Mr. Mazzola, on the brief).

          Danielle Pantaleo argued the cause for
          appellant Monmouth Municipal Joint Insurance
          Fund (Cleary Giacobbe Alfieri Jacobs, LLC,
          attorneys; Ms. Pantaleo, on the brief).

          Richard N. Schibell argued the cause for
          respondents   Jennifer   Lambert   and   Gary
          Lambert (Schibell Mennie & Kentos, LLC,
          attorneys; John G. Mennie, on the brief).

          Michael J. Hanus argued the cause for
          respondents Paul Reed and William Agar (Mr.




                                  2                       A-1073-14T3
            Hanus, attorney; Richard T. Smith, on the
            brief).

            Daniel A. Levy argued the cause for amicus
            curiae New Jersey Association for Justice-
            New Jersey (Raff & Raff, LLP, attorneys; Mr.
            Levy, on the brief).

            Gibson Kolb, attorneys for amicus curiae The
            National    Association    of    Subrogation
            Professionals (Rachael E. Banks, of counsel
            and on the brief).

      The opinion of the court was delivered by

GILSON, J.A.D.

      These   appeals2   present    the   same    legal     questions:      Is    a

worker, who is injured in a work-related motor vehicle accident,

permitted to recover medical expenses from a tortfeasor if those

medical expenses are paid by the workers' compensation insurer

as distinguished from personal injury protection (PIP) benefits

paid by the worker's automobile liability insurer?                     If so, is

the   workers'     compensation     insurer      entitled    to   recover      the

medical expenses from the proceeds of any recovery the worker

obtains from the third-party tortfeasor?

      The   motion   judge   ruled    that    the    workers'     compensation

insurers    were   not   entitled    to   recover    the     medical     expenses

because the injured workers were not entitled to recover such

2
  We write one opinion to dispose of both the consolidated
appeal, A-3040-14 and A-3107-14, and the separate appeal, A-
1073-14.




                                      3                                  A-1073-14T3
expenses      from    the        tortfeasors       under       N.J.S.A.       39:6A-12,      which

bars evidence in an action against the tortfeasor of amounts

"collectible or paid" under PIP coverage.                                  Thus, the motion

judge reasoned that the injured workers were limited by the no-

fault       system    established           by    the     Automobile           Insurance      Cost

Reduction      Act     (AICRA),       N.J.S.A.          39:6A-1.1        to    -35,    that     the

workers' compensation insurer effectively stepped into the shoes

of     the    automobile          insurer,        and     that      the       normal      recovery

provisions      of     the       Workers'     Compensation           Act      (WCA),      N.J.S.A.

34:15-1 to -142, did not apply.

       We    reject    that        interpretation             of   the    interplay       between

AICRA and the WCA, and hold that when a worker is injured in the

course of his or her employment in a motor vehicle accident and

workers' compensation coverage is available, the right of the

injured       worker       to      pursue        claims       against         the   third-party

tortfeasor and the right of the workers' compensation insurer to

be     reimbursed          are     governed        by     the      WCA     and      not    AICRA.

Accordingly,         the    injured    worker           may    recover     medical        expenses

from the third-party tortfeasor and N.J.S.A. 39:6A-12 does not

apply.       The workers' compensation insurer, in turn, has a right

to be reimbursed for the appropriate portion of the medical

expenses it has already paid under N.J.S.A. 34:15-40 (Section

40).




                                                  4                                       A-1073-14T3
                                        I.

    The three cases that give rise to these appeals all present

similar material facts.         First, each plaintiff was injured in a

motor vehicle accident while working.                    Second, the applicable

automobile insurance provided PIP coverage.                      Third, the medical

expenses of each plaintiff were paid by his or her employer's

workers'    compensation       insurer.         Plaintiffs         were      also   paid

compensation benefits (also referred to as indemnity benefits)

for such things as lost wages.              Fourth, plaintiffs all sued the

tortfeasors, and each of those suits was settled.                      In each case,

plaintiff's recovery from the tortfeasor exceeded the payments

he or she had received from the workers' compensation insurer.

The settlements, however, apparently did not disclose whether

the settlement payment included a payment for medical expenses.

Fifth,     each    plaintiff     offered      to        reimburse      the     workers'

compensation      insurer      for    the    appropriate          portion      of    the

compensation      benefits,    but    refused      to    reimburse     the     workers'

compensation insurer for the medical expenses arguing he or she

had not recovered medical expenses from the tortfeasor.

    To     put    these     similar    material          facts    in    context,      we

summarize the circumstances of the three plaintiffs involved in

these appeals.




                                        5                                      A-1073-14T3
     Plaintiff Jennifer Lambert worked for the Howell Township

Board of Education as a school bus aid.                         On August 6, 2010,

Lambert     was    injured      when     an       automobile     driven    by     Kaitlin

Antonaccio collided with the rear of the school bus in which

Lambert was working.           The Travelers Indemnity Company of America

(Travelers)       provided         workers'         compensation         insurance        to

Lambert's employer.            As a result of her injuries, Lambert filed

a   workers'      compensation         claim,       and   Travelers       paid     Lambert

$94,705.22 for medical expenses and $54,695.87 for compensation

benefits.

     Thereafter,           Lambert     sued        Antonaccio.      Ultimately          that

lawsuit     settled,        with     Antonaccio       paying     Lambert         $300,000.

Following    the    settlement,         Lambert's         counsel   offered        to    pay

Travelers      $35,713.91,         which      represented       two-thirds        of     the

compensation benefits of $54,695.87, minus statutory costs of

$750.       Counsel      for    Lambert,          however,     refused    to     pay     any

reimbursement      for     medical     expenses.          Travelers      rejected       that

offer, and Lambert filed a complaint and an order to show cause

seeking to extinguish Travelers' lien for medical expenses.

     Plaintiff Paul Reed worked for the Township of Marlboro as

a police officer.          On August 19, 2011, Reed, while in the course

of his employment, was redirecting traffic when he was struck by

a   car   driven      by    Vladen      Futernik.            Marlboro     has     workers'




                                              6                                   A-1073-14T3
compensation      insurance      through          Monmouth      Municipal       Joint

Insurance Fund (MMJIF), which is a joint insurance fund for

municipalities     of    Monmouth       County     organized      under   N.J.S.A.

40A:10-36.        Defendant       Qual-Lynx         is     MMJIF's    third-party

administrator for certain claims.                  Accordingly, Reed filed a

workers' compensation claim, and MMJIF paid him $60,430.48 for

medical expenses and $44,578.29 in compensation benefits.

     Reed also filed a negligence action against Futernik, which

later settled for $100,000.             Reed also brought an underinsured

motorist (UIM) claim against New Jersey Manufacturers Insurance

Company, and that suit settled for $199,000.                   Thus, Reed's total

recoveries against the third-party tortfeasor were $299,000.3

     Counsel     for    Reed    offered      to    reimburse     MMJIF    for     its

proportional share of the compensation benefits, but refused to

reimburse any of the medical expenses.                   When MMJIF refused that

offer, Reed filed a complaint and an order to show cause seeking

to   extinguish        the    medical     portion         of   MMJIF's    workers'

compensation lien.

     Plaintiff William Agar worked as a police officer for the

Township of Hazlet.          On June 26, 2011, Agar was sitting in his


3
  A recovery from an insurer that provides UIM coverage is "the
functional equivalent of a recovery from the actual third-party
tortfeasor." Frazier v. N.J. Mfrs. Ins. Co., 142 N.J. 590, 598
(1995).



                                         7                                  A-1073-14T3
patrol car overseeing road construction when his vehicle was

rear-ended by a car driven by Ethel McCaffrey.                             MMJIF provides

insurance for Hazlet, including workers' compensation insurance.

Agar    filed    a   claim      for     workers'         compensation         and   was   paid

$4331.02       for   medical       expenses        and        $15,693    in     compensation

benefits.

       Agar also filed a suit against McCaffrey and settled that

action for a payment of $60,000.                    MMJIF asserted a lien against

Agar's settlement and sought reimbursement for both the amounts

it paid for compensation benefits and medical expenses.                               Counsel

for     Agar    offered    to      reimburse        MMJIF        for    the     compensation

benefits,      but   refused       to   make       any    reimbursement         for   medical

expenses.        When the parties could not reach an accord, Agar

filed    a     complaint     and      an   order         to    show     cause    seeking     to

extinguish the portion of the lien that sought to recover the

medical expenses.

       The orders to show cause filed by the three plaintiffs were

all heard by the same motion judge.                       In all three matters, the

judge     entered     orders       granting         plaintiffs'          applications         to

extinguish the portion of the workers' compensation lien seeking

reimbursement of the medical expenses, relying on an unpublished




                                               8                                      A-1073-14T3
case.4      The judge reasoned that when a worker is injured in a

motor    vehicle    accident        during    the      course      of   employment,     the

worker is treated as a no-fault insured and, therefore, under

N.J.S.A.    39:6A-12,         any    recovery         from   the     tortfeasor       cannot

include medical expenses that had been paid by an insurer.                              The

judge also reasoned that since the injured worker had no right

to   recover    paid      medical      expenses        from     the     tortfeasor,     the

workers' compensation insurer could not seek reimbursement of

those medical expenses under Section 40 of the WCA.

      The workers' compensation insurers (Travelers and MMJIF)

appeal the orders that extinguished the medical expense portion

of their liens under Section 40 of the WCA.                               Amicus curiae

National Association of Subrogation Professionals filed a brief

in   support       of   the    position          of    the    workers'        compensation

insurers.      Amicus Curiae New Jersey Association for Justice-New

Jersey filed a brief in support of plaintiffs' position.                                  We

granted MMJIF's motion to consolidate the appeals filed in the

Reed and Agar cases.                We denied a motion to consolidate the

Lambert    appeal       because      that    appeal      had     already       been   fully

briefed     when    the    motion      was       filed.         We      now   issue     this


4
  As the judge acknowledged, Rule 1:36-3 provides that, except
for reasons which do not apply here, "no unpublished opinion
shall be cited by any court."




                                             9                                    A-1073-14T3
consolidated opinion to address the legal issues raised in all

three appeals.

                                        II.

     The     issues      raised    by        these     appeals        concern        the

interpretation     of    the   interplay      between        AICRA    and   the     WCA.

Therefore, we review these issues of law de novo.                      Farmers Mut.

Fire Ins. Co. of Salem v. N.J. Prop.-Liab. Ins. Guar. Ass'n, 215
N.J. 522, 535-36 (2013).

     We hold that because workers' compensation benefits are the

primary source of recovery for injuries suffered by employees in

a   work-related      automobile      accident,        and     PIP    insurers       are

relieved    from   the    obligation     to     pay    medical       expenses     under

N.J.S.A 39:6A-6, any recovery obtained by employees from third-

party   tortfeasors,       whether      through        settlement,          trial     or

otherwise, is subject to Section 40 liens under the WCA.                              We

further hold that in any action by such employees against third-

party tortfeasors, the evidential bar of N.J.S.A. 39:6A-12 does

not apply.

     The    statutes     and   case     law    support       this    holding.         We

therefore    examine     AICRA,   the    WCA,    and    the    interplay      between

those two statutes.       We also review the existing case law.




                                        10                                    A-1073-14T3
      A. AICRA

      Since 1972, New Jersey has made "legislative efforts to

control     the   rising      cost    of    automobile      insurance        by    placing

restrictions       on    an    accident          victim's     right     to        sue    for

noneconomic damages."            DiProspero v. Penn, 183 N.J. 477, 485

(2005).     In 1998, the Legislature enacted AICRA "with a multi-

pronged     approach    aimed    at     achieving     the     goals    of    containing

[automobile insurance] costs."                  Id. at 488.       The goal of AICRA

was to reduce the cost of automobile insurance by reducing the

number    of   litigated      claims.         See   James    v.   Torres,         354    N.J.

Super. 586, 594 (App. Div. 2002), certif. denied, 175 N.J. 547

(2003).         AICRA    expanded       New      Jersey's     no-fault       automobile

insurance      system    by,     among      other     things,        requiring          every

automobile      insurance      policy      to    provide    PIP   benefits,         "which

guarantee 'without regard to fault,' medical expense coverage

for   the      named    insured"      who       suffers     bodily    injury        in    an

automobile accident.           Perrelli v. Pastorelle, 206 N.J. 193, 201

(2011) (quoting Caviglia v. Royal Tours of Am., 178 N.J. 460,

466 (2004)).      AICRA accordingly prohibits an injured person from

seeking to recover from a tortfeasor medical expenses already

paid under PIP coverage from the injured person's own automobile

insurer.       N.J.S.A. 39:6A-12; see Bardis v. First Trenton Ins.

Co., 199 N.J. 265, 279 (2009) (stating that the "injured person




                                            11                                     A-1073-14T3
who was the beneficiary of the PIP payments could not and should

not recover from the tortfeasor the medical, hospital and other

losses   for    which     he    [or    she]    had    already       been    reimbursed"

(quoting    Cirelli       v.    Ohio   Cas.    Ins.    Co.,       72 N.J. 380,    387

(1977))).         Thus,    N.J.S.A.     39:6A-12,        which      pre-dated     AICRA,

continues    to    preclude      the    introduction         of    "evidence     of    the

amounts collectible or paid" by an automobile insurer under PIP

coverage.         In   other     words,       N.J.S.A.    39:6A-12         precludes     a

plaintiff from recovering medical expenses already paid by a PIP

insurer.

      B. The WCA

      The WCA provides a "system of compensation for workers"

injured in the course of their employment.                        Estate of Kotsovska

ex   rel.   Kotsovska      v.    Liebman,      221 N.J. 568,     583-84     (2015)

(quoting Fitzgerald v. Tom Coddington Stables, 186 N.J. 21, 31

(2006)).       The WCA represents a "historic 'trade-off' whereby

employees relinquish their right to pursue common-law remedies

[against their employers] in exchange for prompt and automatic

entitlement to benefits for work-related injuries."                           Laidlow v.

Hariton Mach. Co., 170 N.J. 602, 605 (quoting Millison v. E.I.

du Pont de Nemours & Co., 101 N.J. 161, 174 (1985)); see Tlumac

v. High Bridge Stone, 187 N.J. 567, 573 (2006) (explaining that

the WCA's "remedial purpose" is "to make benefits readily and




                                          12                                    A-1073-14T3
broadly available to injured workers through a non-complicated

process").        While the WCA limits injured workers from suing

their    employers,        it    does     not    preclude       suits    against          third-

persons responsible for their injuries.                         See N.J.S.A. 34:15-40;

Danesi v. Am. Mfrs. Mut. Ins. Co., 189 N.J. Super. 160, 162-66

(App. Div.), certif. denied, 94 N.J. 544 (1983).

      N.J.S.A. 34:15-40 was enacted as a means of "regulating and

marshaling      the       rights    and     responsibilities            of    the     several

parties    concerned        in   compensation         payments     where"      a     worker's

injuries are caused by a third-party.                   U.S. Cas. Co. v. Hercules

Powder Co., 4 N.J. 157, 165 (1950).                   To overcome the inequity of

a double recovery, the WCA provides that a workers' compensation

insurer is entitled to repayment of "medical expenses incurred

and     compensation       payments        theretofore          paid    to    the     injured

employee    .   .     .   less     [the]    employee's          expenses      of    suit     and

attorney's fee."           N.J.S.A. 34:15-40(b); see also Frazier, supra,

142 N.J. at 597.           N.J.S.A. 34:15-40(b) "imposes a lien in favor

of the workers compensation carrier against the proceeds of a

third-party recovery obtained by an injured worker."                                 Raso v.

Ross Steel Erectors, Inc., 319 N.J. Super. 373, 381 (App. Div.),

certif. denied, 161 N.J. 148 (1999).                    "The compensation lien is

statutorily       created        and    generally       attaches         to        'any     sum'

recovered    by     the    injured      worker       from   a    third-party,         without




                                                13                                    A-1073-14T3
regard to such equitable considerations as whether the worker

has been fully compensated."                Primus v. Alfred Sanzari Enters.,

372 N.J. Super. 392, 400 (App. Div. 2004), certif. denied, 182
N.J. 430 (2005).

    C. The Interplay between AICRA and the WCA

    When a worker suffers a work-related injury in a motor

vehicle accident, workers' compensation coverage is the primary

source    of    insurance     under     the      collateral    source         rule.      See

N.J.S.A.       39:6A-6.      N.J.S.A.       39:6A-6       provides       that     "medical

expense benefits . . . shall be payable as loss accrues, upon

written notice of such loss and without regard to collateral

sources,       except     that    benefits,        collectible          under     workers'

compensation insurance . . . shall be deducted from the benefits

collectible under [PIP]."               N.J.S.A. 39:6A-6 "relieves the PIP

carrier    from    the     obligation    of      making    payments       for     expenses

incurred by the insured[, including medical expenses] which are

covered    by     workers'       compensation        benefits."                 Lefkin    v.

Venturini, 229 N.J. Super. 1, 7 (App. Div. 1988).

    The issues on these appeals turn on the interpretation of

the interplay between AICRA and WCA.                   The question is: Did the

Legislature       intend         N.J.S.A.        39:6A-6      to    treat         workers'

compensation insurance like PIP automobile insurance or, did the

Legislature       intend    that    a   worker       injured       in    an     automobile




                                            14                                    A-1073-14T3
accident      be    covered      under    the       workers'      compensation            system

without regard to the no-fault provisions of AICRA?                                 Given the

language used in AICRA we conclude that AICRA did not displace

the workers' compensation system.

     The       collateral        source       rule        does    not        make     workers'

compensation insurance part of the PIP no-fault system; rather

it shifts the burden of providing insurance from the automobile

insurance system to the workers' compensation system.                               Thus, the

collateral source rule states that "benefits[] collectible under

workers' compensation insurance . . . shall be deducted from the

benefits collectible under [N.J.S.A. 39:6A-4 and 39:6A-10], the

medical expense benefits provided in [N.J.S.A. 39:6A-3.1] and

the benefits provided in [N.J.S.A. 39:6A-3.3]."                          N.J.S.A. 39:6A-

6.      Nothing     in    that   language          suggests      that   the     Legislature

intended to treat a worker injured in an automobile accident in

a different manner than a worker injured in a non-automobile

work-related        accident.          Just   as     important,         nothing       in    that

statutory      language     suggests      that       the    Legislature        intended      to

treat     a    workers'     compensation            insurer      as     if     it    were     an

automobile insurer.

     Indeed,        the    statutory       words      "deducted         from"       are     most

clearly       understood    as    shifting          the    insurance         coverage       from

automobile         insurance      to      workers'         compensation             insurance.




                                              15                                      A-1073-14T3
Moreover, such statutory language reflects "a legislative policy

determination that losses resulting from work-related automobile

accidents should be borne by the 'ultimate consumers of the

goods     and     services   in    whose   production     they   are    incurred.'"

Portnoff v. N.J. Mfrs. Ins. Co., 392 N.J. Super. 377, 383 (App.

Div.) (quoting Lefkin, supra, 229 N.J. Super. at 12), certif.

denied, 192 N.J. 477 (2007).

          In addition, nothing in the legislative history of AICRA

suggests the Legislature meant to treat workers, who are injured

in a work-related automobile accident, as if they were limited

by AICRA's no-fault system.                Nor is there any suggestion that

the Legislature intended to treat workers' compensation insurers

as   if    they    were   PIP     insurers.     Indeed,    there   is    simply   no

discussion of such an incorporation.               It is fair to assume that

had the Legislature intended to effectuate such a major change,

it would have used express language in the statute and discussed

that incorporation in AICRA's legislative history.

      D. The Case Law

      Our holding is also consistent with existing case law.                      Two

opinions have addressed these issues.                See Lefkin, supra, 229

N.J. Super. at 7; Talmadge v. Burn, ___ N.J. Super. ___, ___

(App. Div. 2016) (slip op. at 1).




                                           16                              A-1073-14T3
    In     Lefkin,        this       court    found       no    bar     against       a   worker,

injured in an automobile accident, from recovering from a third-

party    tortfeasor            medical        expenses          collected        in       workers'

compensation.             Lefkin,      supra,       229    N.J.        Super.    at       9.      We

explained that "PIP benefits are not available to an insured if

workers' compensation benefits are also available to him [or

her]."    Ibid.       We also noted that the recovery of the medical

expenses from the third-party tortfeasor would be subject to

reimbursement        to    the    workers'      compensation            insurer       under     the

"compensation lien."             Ibid.

    Lefkin involved a claim by a worker injured in a work-

related automobile accident.                  Id. at 5-6.             The worker's medical

expenses were paid by the workers' compensation insurer and,

thus,    the   PIP    automobile         insurer      did        not    pay     those      medical

expenses.       Id.       at    6.      The    worker          sued    his    PIP     automobile

insurer, Aetna Insurance Company, and the tortfeasors who caused

the automobile accident.                 Id. at 5.              The claims against the

tortfeasors were settled and the worker sought to have Aetna pay

the portion of his workers' compensation lien related to medical

expenses.      Id. at 6-7.            In that regard, the worker argued that,

because such a recovery was barred by N.J.S.A. 39:6A-12, his

settlement     with       the    tortfeasors        could        not    have     included       his




                                               17                                         A-1073-14T3
medical expenses.         This court rejected that argument.                  Lefkin,

supra, 229 N.J. Super. at 9.

       We explained that there are "three potential sources of

reimbursement       of    [the    worker's]     medical    expenses      .    .   .    :

workers' compensation benefits, PIP benefits, and recovery from

the tortfeasor."          Id. at 7.        When all three potential payment

sources "conjoin," the worker can recover his medical expenses

from    the    tortfeasor.        The   workers'    compensation        insurer,      in

turn,   is     entitled    to    reimbursement     for    the    medical     expenses

previously paid, less attorney's fees and costs of suit.                      Id. at

9.

       While Lefkin, which was issued in 1988, pre-dated AICRA,

which was enacted in 1998, see L. 1998, c. 21, nothing in AICRA

changed       the   statutory     provisions       on    which    Lefkin      relied.

Importantly, both N.J.S.A. 39:6A-12 and N.J.S.A. 39:6A-6 pre-

dated AICRA and neither of those provisions were substantively

changed by AICRA so as to require a result different from the

conclusion reached in Lefkin.

       In     Talmadge,   this     court    recently     reached    a    conclusion

consistent with Lefkin.            Talmadge, supra, slip op. at 6.                    We

held that a workers' compensation insurer was entitled to be

reimbursed for medical expenses when a worker, injured in an

automobile accident, made a subsequent recovery from the third-




                                           18                                A-1073-14T3
party tortfeasor.              Ibid.    The plaintiff in Talmadge was injured

while driving her personal car on work-related business.                             Id. at

2.     Her employer's workers' compensation insurer, The Hartford,

paid    over       $127,000       in     medical        expenses     and    compensation

benefits.      Ibid.       The plaintiff then sued the driver of the car

that    caused      the    accident       and       that     case   settled       with     the

plaintiff receiving $250,000.                  Ibid.

       The    Hartford         asserted    a    workers'       compensation        lien    of

$84,510.78      against         that    third-party          recovery.       Ibid.         The

plaintiff      moved      to    reduce    the       workers'    compensation       lien    to

exclude the medical expenses.                    Ibid.       The Law Division denied

that motion, and we affirmed.                   In affirming, we explained that

"[t]he [Workers' Compensation Act] clearly permits an employee

who    received     workers'       compensation         benefits     to    seek    recovery

against      the    third-party         for     those      benefits,      including      paid

medical      expenses.          The     statute      also     expressly     entitles       the

workers' compensation carrier to repayment of all benefits paid

to the employee."              Id. at 6-7 (citing Greene v. AIG Cas. Co.,

433 N.J. Super. 59, 68 (App. Div. 2013)).

       The   motion       judge    here       relied    on    the   "rationale"       of    an

unpublished        opinion        and     ruled       that     workers'     compensation

insurers were not entitled to recover medical expenses they paid

because      injured      workers       were     not    entitled     to     recover      such




                                               19                                  A-1073-14T3
expenses from the tortfeasor under AICRA.                       We reject such an

interpretation        of   AICRA.     For       the   reasons    we   have   already

explained, we hold that when a worker is injured in the course

of   his   or   her    employment     in    a    motor     vehicle    accident     and

workers' compensation benefits have been paid or are payable on

behalf of the worker, the right of the injured worker to pursue

claims against the tortfeasor and the right of the workers'

compensation insurer to be reimbursed are governed by the WCA

and not AICRA.

      Accordingly, the orders extinguishing the portion of the

workers'    compensation      liens    related        to   medical    expenses     are

reversed in all three cases on appeal.                     All three matters are

remanded for entry of appropriate orders enforcing the workers'

compensation liens.

      Reversed and remanded.          We do not retain jurisdiction.




                                           20                                A-1073-14T3